IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JAMES D. SCHNELLER,              : No. 659 MAL 2014
                                 :
                 Petitioner      :
                                 : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
           v.                    :
                                 :
                                 :
OFFICE OF JUDICIAL SUPPORT OF    :
DELAWARE COUNTY, ANGELA          :
MARTINEZ, INDIVIDUALLY AND IN    :
OFFICIAL CAPACITY AS DIRECTOR OF :
THE OFFICE OF JUDICIAL SUPPORT   :
OF DELAWARE COUNTY,              :
                                 :
                 Respondents     :


                                   ORDER


PER CURIAM

      AND NOW, this 23rd day of December, 2014, the Petition for Allowance of

Appeal is DENIED.